 NESCO, INC.147We find that the following employees of the Employerat itsDallas,Texas,plant, constitute separate units appropriate for thepurposes ofcollective bargaining within the meaning of Section 9 (b) of the Act:(1)All lithograhic production employees, includingoffset press-men and their helpers, cameramen, platemakers, and layout-opaquingemployees, but excluding proofreaders, composition-reproductionproofreaders, varitypists, paper cutters, and all otheremployees, andsupervisors as defined in the Act.(2)All letterpressmen and their helpers, including the lockup man,but excluding the washup man, stock cutters, and all other employees,and supervisors as defined in the Act.[Text of Direction of Elections omitted from publication in thisvolume.]NESCO, INC.andUNITED BROTHERHOOD OF CARPENTERS AND JOINERS OFAMERICA, LOCAL #904, A. F. L., PETITIONER.Case No.13-RC-2747.October 29, 1952Decision and. Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George Squillacote, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.!a The Employer and Fabricated Metal and Enamelware Workers' Union,Federal LaborUnion No. 23237, hereinafter called the Enamelware Workers, an Intervenor herein, en-tered into a contract covering production and maintenance employees at the Employer'splant, including employees involved herein, effective from October 18, 1951, to October 18,1952, and thereafter from year to year in the absence of a 60-day notice before any ex-piration date.As the Petitioner filed its petition on May 16, 1952,before the automaticrenewal date of the contract, and as the contract has already terminated, we find, contraryto the contention of the Employer and the Enamelware Workers,that the contract is nobar to this proceeding.Krueger SentryGaugeCo.,and Krueger Metal Products,Inc.,98NLRB 420;Shenango Pottery Company,85 NLRB 490.101 NLRB No. 42.242305-53-11 148DECISIONSOF NATIONALLABOR RELATIONS BOARD4.The Petitioner seeks to sever from a larger bargaining unit at theEmployer's Jacksonville, Illinois, plant (1) a single unit of mill-wrights, carpenters, and welders, or (2) a combined unit of millwrightsand welders and a separate unit of carpenters, or (3) separate unitsof millwrights, carpenters, and welders, respectively.InternationalAssociation of Machinists, Lodge No. 1715, hereinafter called theIAM, another Intervenor herein, alleging that millwrights and car-penters may not be joined in a single bargaining unit, seeks a separateunit of millwrights at the plant.The Employer and the EnamelwareWorkers contend that, because of the bargaining history ona broaderbasis, the employees sought by the Petitioner and the IAM may notconstitute a separate appropriate unit or units at this time.Theparties, although their positions on these issues are not entirely clear,further disagree as to the group placement of certain categories,discussed below.The Employer is engaged in the manufacture of electrical appliancesat its plant at Jacksonville, Illinois, the only location immediatelyinvolved herein.The Employer's millwrights, carpenters, and welderperform the customary duties of their usual and respectiveclassi-fications.The single unit of millwrights, carpenters, and welders and thecombined unit of millwrights and welders sought by the Petitionerconstitute multicraft groupings of employees,such as the Board doesnot establish as separate units in the face of bargaining history on amore inclusive basis 2The Employer's single weldermay not aloneconstitute an appropriate unit.3We therefore deny the Petitioner'srequests for (1) a single unit of millwrights, carpenters, and welders,(2) a combined unit of millwrights and welders, or (3) a separate unitof welders.However, the severance of individual craft groups, wherefeasible, is not precluded by bargaining history on a broader basis'We therefore find that the Employer's millwrights and carpenters,with their respective apprentices, may each, if they so desire, constitutea separate bargaining unit.5Millwrights and carpenters may alsoremain part of the existing production and maintenance unit.Weshall therefore make no determination as to the scope of the unit orunits appropriate for these employees, until we have first ascertainedtheir desires as expressed in the elections hereinafter directed.Disputed CategoriesHelpersassistmillwrights, carpenters, pipefitters, and the welder.There appears to be frequent transfer of helpers between millwrights2Hudson Pulp & Paper Corporation,94 NLRB 1018.3 Savage Arms Corporation,89 NLRB 13664Hudson Pulp & Paper Corporation,supra.5 CampbellSoup Company,98 NLRB 741. NESCO,INC.149and carpenters.The car blockerspends about two-thirds of his work-ing time in loading and unloading cars and the remainder in cuttingboards and blocking cars.Although in the latter work he uses theusual tools of a carpenter, he does not appear to exercise the charac-teristic skills of the craft.The guard builderwas hired as, andoccasionally exercises the skills of, a millwright.Normally, however,he spends about four-fifths of his time in making guards and theremainder in Welding them on machines.He appears to spend thegreater part of his time in noncraft work. In view of the foregoing,we shall exclude, among others, helpers, the car blocker, and the guardbuilder from the voting groups hereinafter established.6However,the bargaining representative for millwrights, if one be selected, maybargain with the Employer for the guard builder's time spent as amillwright.7We shall direct separate elections by secret ballot among employeesin the following groups of employees at the Employer's Jacksonville,Illinois, electrical appliance plant, excluding from each voting group,helpers, the car blocker, the guard builder, the welder,8 professionalemployees, all other employees, and supervisors as defined in the Act.Group 1: All millwrights and their apprentices.Group 2: All carpenters and their apprentices.As indicated above, we shall make no final unit determination atthis time for employees in groups 1 or 2 but shall first ascertain theirdesires as expressed in the elections hereinafter directed. If a ma-jority of employees in group 1 vote for the Petitioner or the IAM,they will be taken to have indicated their desire to constitutea separateappropriate unit, and the Regional Director conducting the electionsdirected herein is instructed to issue a certification of representativesto the Petitioner or the IAM, as the case may be, for such group, whichthe Board, under such circumstances, finds to be a unit appropriatefor purposes of collective bargaining.If a majority of employees ingroup 2 vote for the Petitioner, they will be taken to have indicatedtheir desire to constitute a separate appropriate unit, and the RegionalDirector is instructed to issue a certification of representatives to thePetitioner for such group, which the Board, under such circumstances,finds to be a unit appropriate for purposes of collective bargaining.Iftmajority of employees in groups 1 or 2 or in each of these groupsvote for the Enamelware Workers, the Regional Director shall issue a6 SeeStandard Oil Company of California,79NLRB 1466,andNat Linzerand SaulLinzer, co-partners doingbusinessas Everla8t Process PrintingCo., 98 NLRB 1313.lHoltville Alfalfa Mills,Inc.,98 NLRB1183, and casescited therein.s The welder is not regularly assigned towork with either group of employees.Wetherefore exclude the welder from both groups and leave him in the residual productionand maintenance unit.International Paper Company(SouthernKraftDivision),96NLRB 295. 150DECISIONSOF NATIONALLABOR RELATIONS BOARDcertification of results of election or elections concerning such groupor groups, which will remain part of the existing unit.[Text of Direction of Elections omitted from publication in thisvolume.]RICHARDSON SCALE COMPANYandSHEET METALWORKERS LOCALUNION No. 172,AFL, PETITIONER.Case No. 2-RC-4651.October°29,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Arthur Goldberg,hearing officer.The hearing officer's rulings made at thehearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thiscase to a three-mem-ber panel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1. The Employer is engaged in commerce within the meaning of theAct.2.The Petitioner and the International Association of Machinists,Lodge 1170, the Intervenor, claim to represent certain employees ofthe Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within themeaning ofSection 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to sever a unit of all sheet metal workers 1from the existing production and maintenance unit represented bythe Intervenor since 1942.2The Employer and the Intervenor contendthat the sheet metal workers are not craftsmen and therefore shouldnot be severed from the historical plant-wide unit.The Employer, which is engaged in the manufactureof scales,packers, compound bins, bag conveyors, sewing machines, and electricalpanels, employs approximately 75 sheet metal workers.With theexception of 1 employee, these employees constitute departments 7and 25, the sheet metal departments, which are located and supervisedseparately from other departments.Each department is under a fore-man who reports directly to the plant manager.The one employeereferred to above is classified as a sheet metal worker but is located1At the hearing, the Petitioner's motion to redefine the unit described in the petitionwas granted.2 Pursuant to a consent election in Case No 2-R-3105,the Intervenor was certified asrepresentative of an over-all unit of the Employer's production and maintenance em-ployees.Neither the Employer nor the Intervenor urges the current contract as a barto this proceeding.101 NLRB No. 24.